Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 10-12, with respect to the rejection(s) of the independent claims 1, 8 and 15, and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Nix (US Pre-Grant Publication No. 20150163056, hereinafter Nix) teaches a method comprising: receiving an encrypted sequence comprising an authentication key, decrypting the encrypted sequence with the base key to obtain the authentication key; receiving a challenge value; and transmitting the authentication result to a mobile network to authenticate the device.  
 Lambert (US Pre-Grant Publication No. 20190089532, hereinafter Lambert) teaches combining the authentication key with the challenge value to generate a device ephemeral key; generating, by a processing device, an authentication result for the device based on a combination of the device ephemeral key and the challenge value.   
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claims 1, 8, and 15.
Although Nix discloses a method comprising: receiving an encrypted sequence comprising an authentication key, decrypting the encrypted sequence with the base key to obtain the authentication key; receiving a challenge value; and transmitting the authentication result to a mobile network to authenticate the device, Nix does not disclose wherein the encrypted sequence further comprises one or more instructions, the one or more instructions to be performed by a secure hardware component in a secure area of a device; identifying a base key stored at a in the secure area of the device before the encrypted sequence is received; combining the authentication key with the challenge value to generate a device ephemeral key; and generating, by a processing device, an authentication result for the device based on a combination of the device ephemeral key and the challenge value.  Furthermore, the Examiner notes prior art teachings, such as Lambert, which teaches combining the authentication key with the challenge value to generate a device ephemeral key; and generating, by a processing device, an authentication result for the device based on a combination of the device ephemeral key and the challenge value. However, the Examiner notes that the prior art does not properly disclose that the encrypted sequence further comprises one or more instructions, the one or more instructions to be performed by a secure hardware component in a secure area of a device; identifying a base key stored at a in the secure area of the device before the encrypted sequence is received.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 2-7, 9-14, and 16-20 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436